UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4095


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE ENRIQUE FUNEZ, a/k/a Rick, a/k/a Jose Enrique Funes-
Garay, a/k/a Jose Enrique Funz-Garay,

                Defendants – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Liam O’Grady, District
Judge. (1:12-cr-00274-LO-1)


Submitted:   August 28, 2013             Decided:   September 30, 2013


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rebecca S. Colaw, REBECCA S. COLAW, P.C., Suffolk, Virginia, for
Appellant.   Neil H. MacBride, United States Attorney, John E.
Sinfelt, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jose Enrique Funez appeals his conviction after pleading

guilty to conspiracy to distribute five kilograms or more of

cocaine in violation of 21 U.S.C. §§ 841(a)(1), 846.                              On appeal,

Funez claims that his guilty plea did not comply with Federal

Rule of Criminal Procedure 11.                     Specifically, he contends that

he did not give a knowing and voluntary plea because (1) “he did

not understand that he was waiving constitutional rights to a

grand jury”; and (2) “[t]he Rule 11 Colloquy did not inform

[him]    that      pleading       guilty    would    waive    his    right    to     trial.”

Appellant’s Br. 1-2.              We affirm.

      “A guilty plea operates as a waiver of important rights,

and     is     valid       only     if     done     voluntarily,          knowingly,     and

intelligently,            ‘with     sufficient       awareness      of      the     relevant

circumstances and likely consequences.’”                         Bradshaw v. Stumpf,

545 U.S. 175, 183 (2005) (quoting Brady v. United States, 397

U.S. 742, 748 (1970)).               “‘[A] guilty plea is a grave and solemn

act to be accepted only with care and discernment.’”                                  United

States v. Moussaoui, 591 F.3d 263, 278 (4th Cir. 2010) (quoting

Brady,       397   U.S.    at     748).      “In    evaluating      the    constitutional

validity of a guilty plea, courts look to the totality of the

circumstances surrounding [it], granting the defendant’s solemn

declaration        of     guilt     a     presumption    of    truthfulness.”            Id.

(citation and internal quotations omitted).

                                               2
      In federal cases, Rule 11 of the Federal Rules of Criminal

Procedure “governs the duty of the trial judge before accepting

a   guilty    plea.”     Boykin   v.     Alabama,      395   U.S.    238,    243   n.5

(1969).      Rule 11 “requires a judge to address a defendant about

to enter a plea of guilty, to ensure that he understands the law

of his crime in relation to the facts of his case, as well as

his rights as a criminal defendant.”                 United States v. Vonn, 535

U.S. 55, 62 (2002).         We “accord deference to the trial court’s

decision as to how best to conduct the mandated colloquy with

the defendant.”         United States v. DeFusco, 949 F.2d 114, 116

(4th Cir. 1991); see also United States v. Wilson, 81 F.3d 1300,

1307 (4th Cir. 1996) (noting that this “Court has repeatedly

refused to script the Rule 11 colloquy, relying rather on the

experience and wisdom of the district judges below”).

      “A federal court of appeals normally will not correct a

legal error made in criminal trial court proceedings unless the

defendant     first     brought    the       error     to    the    trial    court’s

attention.”      Henderson v. United States, 133 S. Ct. 1121, 1124

(2013)    (citing      United   States    v.    Olano,       507    U.S.    725,   731

(1993)).      Federal Rule of Criminal Procedure 52(b) creates an

exception to the normal rule, providing that “[a] plain error

that affects substantial rights may be considered even though it

was not brought to the court’s attention.”                     Fed. R. Crim. P.

52(b).

                                         3
       Because Funez’s claims are raised for the first time on

appeal, this Court’s review is for plain error. See Vonn, 535

U.S.    at    59;     Olano,      507     U.S.       at    731-33;       United         States    v.

Martinez, 277 F.3d 517, 524 (4th Cir. 2002).                                  It is therefore

Funez’s burden to show (1) error; (2) that was plain; and (3)

that affected his substantial rights.                           See Martinez, 277 F.3d at

524.        Even    then,    we   retain      discretion           to    notice        the    error,

"which we should exercise only if the error seriously affects

the     fairness,       integrity       or       public         reputation         of     judicial

proceedings."               Id.    (internal          quotations             and       alterations

omitted).          “[A] defendant who seeks reversal of his conviction

after    a    guilty    plea,      on   the      ground         that    the   district         court

committed       plain   error      under      Rule        11,    must    show      a    reasonable

probability that, but for the error, he would not have entered

the plea.”         United States v. Dominguez Benitez, 542 U.S. 74, 83

(2004); see Martinez, 277 F.3d at 532.

       We have reviewed the record and the parties’ briefs, and we

conclude that Funez has failed to make the required showing.

Funez does not show a reasonable probability that, but for any

error    that      potentially      may    have       occurred,         he    would      not    have

entered his guilty plea.

       We    therefore       affirm     the    district           court’s      judgment.          We

dispense      with      oral      argument       because          the    facts          and    legal



                                                 4
contentions   are   adequately   presented   in   the   materials   before

this Court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5